 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT

 8                            EASTERN DISTRICT OF CALIFORNIA

 9
     TIMOTHY AUSTIN PILLER,                            Case No. 1:18-cv-00548-EPG
10
                       Plaintiff,                      ORDER DISCHARGING ORDER TO
11                                                     SHOW CAUSE FOR FAILURE TO
           v.                                          APPEAR AND RESETTING HEARING
12
                                                       (ECF No. 19)
13   COMMISSIONER OF SOCIAL
     SECURITY,
14
                        Defendant.
15

16        On May 24, 2019, the Court issued an order to show cause (ECF No. 19), requiring
17   Plaintiff’s Counsel to show cause why sanctions should not be imposed for failure to appear at
18   the May 23, 2019, hearing. Plaintiff’s counsel has filed a response, apologizing for the failure to
19   appear and explaining that Plaintiff’s counsel inadvertently failed to correctly calendar the
20   May 23, 2019, hearing, and was unavailable at the time set for the hearing. (ECF No. 20.)
21   Plaintiff’s counsel further states that she will make every effort to ensure that this does not
22   happen again in the future. (Id.) In light of this explanation, the Court will discharge the order
23   to show cause and reset the matter for hearing.
24        IT IS ORDERED that the order to show cause (ECF No. 19) is DISCHARGED. Oral
25   argument on Plaintiff’s appeal of the decision by the Commissioner of Social Security denying
26   benefits is reset to May 30, 2019, at 2:00 p.m., in Courtroom 10 (EPG) before Magistrate Judge
27   Erica P. Grosjean. Although personal appearance is encouraged, telephonic appearance is granted
28

                                                       1
 1    to anyone not within one hour of the Court, with said party(ies) to use the following dial-in

 2    number and passcode: 1-888-251-2909; passcode 1024453. The parties should be prepared to

 3    address all arguments raised in Plaintiff’s briefing with citations to the record. The parties should

 4    set aside one hour for the argument.

 5
     IT IS SO ORDERED.
 6

 7     Dated:     May 28, 2019                                 /s/
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
